 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 1 of 13 Page ID #62




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                   )
                                            )
                               Plaintiff,   )
                                            )
               vs.                          )      CRIMINAL NO. 20-CR-30065-SMY
                                            )
BRYAN P. FLANAGAN,                          )
                                            )
                               Defendant.   )

                                      PLEA AGREEMENT

       The attorney for the United States and the attorney for the Defendant have engaged in

discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure

11(c)(1)(B). The terms are as follows:

                              I. Charges, Penalties, and Elements

       1.      Defendant understands the charge contained in the Indictment and will plead

guilty to Counts 1-7. Defendant understands the essential elements of these counts and the

possible penalties, as set forth below:
 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 2 of 13 Page ID #63




  Count               Charge                  Statutory Penalties                   Essential Elements

                                                                        1.   The defendant knowingly distributed
                                                                             the material identified in the
                                                                             indictment; and

                                                                        2.   At the time of the charged act, the
                                                                             material identified in the indictment is
                 Distribution of        Imprisonment: Not less than 5        child pornography; and
                Child Pornography       years or more than 20 years.
                                        Fine: Not more than $250,000.   3.   The defendant knew that one or more
                                        Supervised Release: Not less         persons depicted in the material
   1, 3             18 U.S.C.           than 5 years up to life              identified in the indictment was under
                 §2252A(a)(2)(A)        imprisonment.                        the age of eighteen years; and
                                        Special Assessment: $100 as
                                        defendant is indigent.          4.   The material identified in the
                                                                             indictment had been mailed, or using
                                                                             any means or facility of interstate
                                                                             commerce shipped or transported in or
                                                                             affecting interstate or foreign
                                                                             commerce by any means, including by
                                                                             computer.

                                                                        1.   The defendant knowingly sent a
                                                                             message in interstate commerce; and
                      Interstate
                 Communications         Imprisonment: Not more than
                                                                        2.   That message contained a true threat to
                with Intent to Extort   5 years.
                                                                             kidnap any person or any threat to
                                        Fine: Not more than $250,000.
  2, 4-7                                                                     injure the person of another; and
                                        Supervised Release: 3 years.
                     18 U.S.C.          Special Assessment: $100 as
                                                                        3. The defendant did so with the intent of
                      875(C)            defendant is indigent.
                                                                           issuing a threat or with knowledge that
                                                                           the communication will be viewed as a
                                                                           threat.

           Defendant committed acts that satisfy each of the essential elements listed above.

           2.         Title 18, United States Code, Section 3013 requires the Court to assess a $100

“special assessment” per felony count. Defendant understands that the special assessment will be

due immediately at the time of sentencing.

           3.         Defendant understands that the United States may recommend, and the Court may

impose, a fine, costs of incarceration, and costs of supervision. The Defendant agrees to

participate in the Inmate Financial Responsibility Program to help satisfy any financial

obligations.



                                                            2
 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 3 of 13 Page ID #64




       4.      Defendant shall provide the United States Probation Office with all information

requested to prepare the Presentence Report, including signing all releases. Defendant agrees that

the Probation Office may share any financial information with the United States Attorney’s

Office and Defendant waives any rights Defendant may have under the Right to Financial

Privacy Act. Defendant agrees to make complete financial disclosure by truthfully filling out a

financial statement, at the direction of the United States Attorney’s Office. Defendant also

expressly authorizes the United States Attorney’s Office to obtain Defendant’s credit report on or

after the date of this agreement.

                               II. Advisory Sentencing Guidelines

       1.      Defendant understands that in determining the sentence, the Court is obligated to

consider the minimum and maximum penalties allowed by law. In determining what sentence to

impose, the Court will also calculate and consider the applicable range under the U.S. Sentencing

Guidelines. The Court will ultimately determine the sentence after hearing the arguments of the

parties and considering the sentencing factors set forth at 18 U.S.C. §3553(a), which include:

               (i)     the nature and circumstances of the offense and the history and
                       characteristics of the defendant;

               (ii)    the need for the sentence imposed to reflect the seriousness of the offense,
                       promote respect for the law, and provide just punishment for the offense,
                       afford adequate deterrence to criminal conduct, protect the public from
                       further crimes of the defendant, and provide the defendant with needed
                       educational or vocational training, medical care, or other correctional
                       treatment in the most effective manner;

               (iii)   the kinds of sentences available;

               (iv)    the need to avoid unwarranted sentencing disparities among defendants
                       with similar records who have been found guilty of similar conduct; and

               (v)     the need to provide restitution to any victim of the offense.




                                                 3
 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 4 of 13 Page ID #65




       2.         Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), the Court is not

bound by the parties’ calculations of the US Sentencing Guidelines range set forth in this Plea

Agreement or by the parties’ sentencing recommendations. Therefore, the Court may impose a

different sentence than what is described in this Plea Agreement - anywhere between the

minimum sentence (if any) up to the statutory maximum sentence. If the Court imposes a

different sentence than what is described in this Plea Agreement, the parties shall not be

permitted to withdraw from the Plea Agreement and the Defendant will not be permitted to

withdraw the guilty plea.

       3.         The United States and Defendant submit that, after all factors have been

considered, Defendant will have the following advisory US Sentencing Guideline range:

                           Offense Level 34,
                           Criminal History Category of III,
                           Imprisonment range of 188-235,
                           Fine range of $20,000-$200,000.

       4.         The parties submit that the applicable advisory Guideline calculation is as

follows:

     Guideline
                                                        Description                                    Level
      Section
 Chapter 2 Offense
     Conduct
   §2G2.2(a)(2)                                     Base Offense Level                                  22
                           Specific Offense Characteristic – counts 1 and 3 involved images that
   §2G2.2(b)(2)                                                                                         +2
                                              depicted prepubescent minors
                         Specific Offense Characteristic- counts 1 and 3 involved images distributed
  §2G2.2(b)(3)(D)                                                                                       +6
                             to minor for purpose of getting minor to engage in illegal activity
                          Specific Offense Characteristic- defendant engaged in pattern of activity
   §2G2.2(b)(5)                                                                                         +5
                                         involving sexual exploitation of a minor
   §2G2.2(b)(6)          Specific Offense Characteristic- counts 1 and 3 involved use of a computer     +2
                           Multiple Count Grouping – no increase as Group 2 (counts 2, 4-7) base
      §2D1.4                                                                                            0
                            offense level is more than 9 levels below Group 1 (counts 1 and 3)
                                                TOTAL OFFENSE LEVEL                                     37
      §3E1.1                                   Acceptance of Responsibility                            (- 3)


                                                        4
 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 5 of 13 Page ID #66




     Guideline
                                                    Description                                      Level
      Section


                                               OFFENSE LEVEL:                                        _ 34_


       5.        Defendant and the Government agree that Defendant has voluntarily

demonstrated a recognition and affirmative acceptance of personal responsibility for this

criminal conduct, and the Government will recommend a reduction of 2 Levels. See U.S.S.G. §

3E1.1. The parties also agree that the Defendant qualifies for an additional 1 Level reduction by

timely notifying authorities of an intention to plead guilty thereby permitting the Government to

avoid preparing for trial and permitting the Government and the court to allocate their resources

efficiently. However, a reduction for acceptance of responsibility is dependent on Defendant not

committing any acts or taking any position prior to sentencing inconsistent with acceptance of

responsibility, including falsely denying, or frivolously contesting, relevant conduct or

committing any acts constituting obstruction of justice.

       6.        The parties submit that it appears that Defendant has amassed 4 Criminal

History points and that, therefore, the Sentencing Guideline Criminal History Category is III.

That determination is based upon the following information:

    DATE               OFFENSE                 DISPOSITION              GUIDELINE             SCORE

   8/2/2018      Electronic Harassment of   91 days jail, 30 months       §4A1.1(b)              2
                   Victim < 18, Marion            probation
                 County, Case No. 18CF56



                  Commission of offense
                                                   Describe               §4A1.1(d)              +2
                   while on probation

                                                                                   Total Points __4__
                                                                      Criminal History Category _III___




                                                   5
 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 6 of 13 Page ID #67




The parties acknowledge that the Defendant is in the best position to know if his/her criminal

history information is correct and complete. If it is not, the sentencing calculations reflected in

this Plea Agreement may be substantially impacted. Defendant further recognizes that the final

calculation will be determined by the Court after considering the Presentence Report, the views

of the parties, and any evidence submitted. Regardless of the criminal history found by the Court,

the parties will not be able to withdraw from this plea agreement and the Defendant will not be

able to withdraw the guilty plea.

       7.      The parties reserve the right to argue for, present testimony, or otherwise support

the Probation Office's or the Court's findings as to Offense Level and Criminal History Category,

which may be different from the calculations set forth in this Plea Agreement.

                               III. Sentencing Recommendations

       1.      The United States and Defendant are not in agreement as to the appropriate

sentence. The parties will address the sentencing factors set forth in 18 U.S.C. §3553(a) and may

recommend any sentence allowable by law.

                IV. Limitation of Plea Agreement & Breach of the Agreement

       1.      All agreements between the parties are written and no other promises,

inducements, representations, or threats were made to induce Defendant to enter into the Plea

Agreement and Stipulation of Facts. Defendant agrees that this Plea Agreement, the Stipulation

of Facts, and any supplements, make up the entire agreement between the United States and

Defendant and supersedes any other agreement, oral or written. The terms of this Plea

Agreement can be modified only in writing signed by all of the parties.

       2.      The United States will file a sealed supplement to this plea agreement, as required

in every case in the Southern District of Illinois. That supplement may, or may not, include



                                                  6
 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 7 of 13 Page ID #68




additional terms. If additional terms are included in the supplement, they are incorporated and

made a part of this Plea Agreement.

       3.      Defendant understands and acknowledges that the Plea Agreement is limited to

the Southern District of Illinois, and cannot bind other federal, state or local prosecuting

authorities. Defendant further understands and acknowledges that the Plea Agreement does not

prohibit the United States, any agency thereof, or any third party from initiating or prosecuting

any civil proceedings directly or indirectly involving Defendant.

       4.      If the Defendant commits any violation of local, state or federal law (other than a

petty traffic offense), violates any condition of release, violates or fails to perform any term of

this Plea Agreement, provides misleading, incomplete, or untruthful information to the U.S.

Probation Office, or fails to appear for sentencing, the United States, at its option, may ask the

Court to be released from its obligations under this Plea Agreement. The United States may also,

in its sole discretion, proceed with this Plea Agreement and may advocate for any sentencing

position supported by the facts, including but not limited to obstruction of justice and denial of

acceptance of responsibility. No action taken or recommendation made by the Government

pursuant to this paragraph shall be grounds for the Defendant to withdraw the guilty plea.

       5.      Defendant agrees that in the event the Defendant materially breaches this Plea

Agreement, or Defendant is permitted to withdraw Defendant’s guilty plea(s), that any and all

statements made by Defendant, whether under oath or not, at the change of plea hearing, and any

evidence derived from such statements, are admissible against Defendant in any prosecution of

or action against Defendant. Defendant knowingly and voluntarily waives any argument under

the United States Constitution, any statute, Rule 410 of the Federal Rules of Evidence, Rule 11(f)




                                                  7
 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 8 of 13 Page ID #69




of the Federal Rules of Criminal Procedure, or any other federal rule, that the statements or any

evidence derived from any statements should be suppressed or are inadmissible.

    V. Defendant’s Waiver of Rights, Consequences of Plea of Guilty, and Appeal Waiver

       1.       The Defendant has the right to be represented by counsel, and if necessary, to

have the Court appoint counsel at trial and at every other stage of the proceeding. Defendant’s

counsel has explained the waivers of rights, and the consequences of those waivers, that are

contained in this Plea Agreement. Defendant fully understands that, as a result of the guilty plea,

no trial will occur and that the only action remaining to be taken in this case is the imposition of

the sentence.

       2.       By pleading guilty, Defendant fully understands that Defendant is waiving the

following rights: the right to plead not guilty to the charges; the right to be tried by a jury in a

public and speedy trial; the right to file pretrial motions, including motions to suppress or

exclude evidence; the right at such trial to a presumption of innocence; the right to require the

United States to prove the elements of the offenses charged against Defendant beyond a

reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence; and the right to compel the

attendance of witnesses.

       3.       Release Pending Sentencing: Defendant acknowledges that Title 18, United

States Code, Section 3143(a)(2) requires that upon the Court’s acceptance of a plea of guilty in

this case, the Court must order Defendant detained pending sentencing, in the absence of

exceptional circumstances as set forth in Title 18, United States Code, Section 3145(c).




                                                   8
 Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 9 of 13 Page ID #70




               a. United States and the Defendant agree that there are no exceptional

                   circumstances that would justify Defendant’s release pending sentencing.

       4.      Defendant understands that by pleading guilty, Defendant is waiving all appellate

issues that might have been available if Defendant had exercised the right to trial.

       5.      Defendant is aware that Title 18, Title 28, and other provisions of the United

States Code afford every defendant limited rights to contest a conviction and/or sentence through

appeal or collateral attack. However, in exchange for the recommendations and concessions

made by the United States in this Plea Agreement, Defendant knowingly and voluntarily

waives the right to seek modification of, or contest any aspect of, the conviction or sentence

in any type of proceeding, including the manner in which the sentence was determined or

imposed, that could be contested under Title 18 or Title 28, or under any other provision of

federal law. Defendant’s waiver of the right to appeal or bring collateral attacks includes

contesting: 1) the constitutionality of the statute(s) to which Defendant is pleading guilty or

under which Defendant is sentenced; and 2) that the conduct to which Defendant has admitted

does not fall within the scope of such statute(s).

       6.      Exceptions to the waiver of the right to appeal or bring a collateral attack:

               a. If the sentence imposed is in excess of the Sentencing Guidelines as

                   determined by the Court (or any applicable statutory minimum, whichever is

                   greater), Defendant reserves the right to appeal the substantive reasonableness

                   of the term of imprisonment. Defendant acknowledges that in the event such

                   an appeal is taken, the United States reserves the right to fully and completely

                   defend the sentence imposed, including any and all factual and legal findings




                                                     9
Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 10 of 13 Page ID #71




                   supporting the sentence, even if the sentence imposed is more severe than that

                   recommended by the United States.

               b. Defendant’s waiver of the right to appeal or bring a collateral attack does not

                   apply to a claim that Defendant received ineffective assistance of counsel.

The United States reserves the right to oppose any such claim for relief. The parties agree that

the Defendant is waiving all appeal and collateral attack rights, except those specified in this

paragraph of the Plea Agreement.

       7.      Except as expressly permitted in the preceding paragraph, Defendant

acknowledges that any other appeal or collateral attack may be considered a material breach of

this Plea Agreement and the United States reserves the right to take any action it deems

appropriate, including having a court declare that Defendant has materially breached this Plea

Agreement.

       8.      Defendant’s waiver of appeal and collateral review rights shall not affect the

United States’ right to appeal Defendant’s sentence pursuant to Title 18, United States Code,

Section 3742(b). This is because United States Attorneys lack any right to control appeals by the

United States, through plea agreements or otherwise; that right belongs to the Solicitor General.

28 C.F.R. § 0.20(b).

       9.      Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any Department or Agency of the United States, or unit

of state Government, any records pertaining to the investigation or prosecution of this case,

including without limitation, any records that may be sought under the Freedom of Information

Act, Title 5, United States Code, Section 552, or the Privacy Act of 1974, Title 5, United States




                                                 10
Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 11 of 13 Page ID #72




Code, Section 552a, or the Illinois Freedom of Information Act (5 ILCS 140) or the Illinois Open

Meetings Act (5 ILCS 120).

       10.      Defendant waives all civil claims against the United States or any official working

on behalf of the United States during the investigation or prosecution of this matter.

                                   VI.   Agreement to Forfeit Assets

       1.       Agreement to forfeit assets.

       Defendant agrees to forfeit to the United States immediately and voluntarily items which

are subject to forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c). The items to be

forfeited include the following:

Black Motorola Moto e6 cellular phone having serial number ZY326NZQZK and

model number XT2005-4.

       The Court finds that said items are forfeitable; however, the United States may, at its

discretion, proceed with the destruction of said items without completing the forfeiture process

against same.

       The United States may abandon forfeiture of any of the items by filing notice of same with

the Court.

       2.       Assist in recovery of assets.

       Defendant agrees to forfeit all interests in the properties as described above and to take

whatever steps are necessary to pass clear title to the United States. These steps include but are not

limited to, the surrender of title, the signing of a consent decree of forfeiture, the signing of any

other documents necessary to effectuate such transfers, and the execution of withdrawals of any

claims or defenses which may have previously been asserted against the forfeiture of any of the




                                                 11
Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 12 of 13 Page ID #73




property. Defendant further authorizes his attorney, Ethan Skaggs, to execute on Defendant’s

behalf any documents requested by the Government to effectuate the forfeitures.

       Defendant agrees to consent to any civil or administrative forfeiture brought against the

property described above pursuant to 21 U.S.C. § 881. Defendant waives service of process or

notice in any such civil or administrative proceeding and agrees that an order for forfeiture may

be entered in said civil or administrative proceeding without further notice or hearing.

       If requested by the Government, all steps necessary to locate property and to pass title to

the United States shall be completed before Defendant’s sentencing.

       Defendant agrees that forfeiture of Defendant’s assets shall not be treated as satisfaction

of any fine, restitution, costs of imprisonment, or any other penalty this Court may impose upon

Defendant in addition to forfeiture.

                         VII. Collateral Consequences of Conviction

       1.      Defendant understands that Defendant is pleading guilty to a felony punishable by

a term of imprisonment exceeding one year. Therefore, no matter what sentence the Court

imposes (whether probation or any term of imprisonment), Defendant will be forbidden by

federal firearms laws from possessing any type of firearm in Defendant’s lifetime, unless

Defendant obtains relief pursuant to 18 U.S.C. § 925, or other appropriate federal statute.

       2.      Defendant acknowledges that other collateral consequences are possible.

                            VIII. Defendant’s Acknowledgements

       1.      Defendant is fully satisfied with the representation received from defense counsel.

Defendant has reviewed the United States’ evidence and has discussed the United States’ case,

possible defenses and defense witnesses with defense counsel. Defendant’s attorney has

completely and satisfactorily explored all areas which Defendant has requested relative to the



                                                12
Case 3:20-cr-30065-SMY Document 38 Filed 09/16/21 Page 13 of 13 Page ID #74




 UniteJ States' c1sc ;rncl possible dct'cnscs. Dck11dant acknowledges ha\'ing had adequate

 opportunity to discuss the potential consequences or the guilty pica with defense counsel.

 Defendant has had all   or Defendant's questions answered by defense counsel. Defendant agrees
 that this l'lca 1\grL'c111e11t is not the result ur any threats, duress or coercion. Defendant enters

 this guilty pica rrcely. ,·uluntarily. and k1wwingly. because Dcknclanl is in racl guilty.

         2.      By signing this Pica ,\grt.:crncnt, Derenda1n certifics having read it (ur that it has

 been read lu Dek11Lla11t i11 ,1 language tltat Defendant understands), Dclcndanl has discussed the

 ll.:nns or this Plc;1 /\grcc111c11l with tkil:11sc counscl and rully understa11ds its rnca11i11g and effect.

                                                     IX.

         Nu additional 111:ittcrs arc i11 dispute.




                                                             UNITED STATES OF /\MERICA,

                                                             STEVE, D. WEINl-I0I:FT
                                                             United Stares Attorney



                                              )
                                                             CHRISTCWHER R. HOELL
  De[c11dant                                                 Assistant United States /\ttorn..:y



  ET!-11\N SKAGGS
  Allorney for Dercndanl

         9/15/21                                                        9_I5_2I
  Date: -----




                                                        13
